      Case 3:18-cv-00138-DPJ-FKB Document 80 Filed 04/30/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


ANDREW DOE                                                                        PLAINTIFF

V.                                               CIVIL ACTION NO. 3:18-CV-138-DPJ-FKB

STATE OF MISSISSIPPI; THE UNIVERSITY OF
MISSISSIPPI; STATE INSTITUTIONS OF HIGHER
LEARNING (“IHL”), ET AL.                                                      DEFENDANTS


                NOTICE OF ISSUANCE OF SUBPOENA DUCES TECUM

       Notice is hereby given, pursuant to Rule 45(a)(4) of the Federal Rules of Civil Procedure,

that Defendants, through counsel, have this date issued a subpoena duces tecum to Jonathan

Masters, Holcomb Dunbar, 400 Enterprise Drive, Oxford, Mississippi, pursuant to Rule 45(a)(3)

of the Federal Rules of Civil Procedure. (Subpoena attached hereto as Ex. “1”).

       THIS, the 30th day of April, 2019.

                                            Respectfully submitted,

                                            STATE OF MISSISSIPPI; THE UNIVERSITY OF
                                            MISSISSIPPI; STATE INSTITUTIONS OF HIGHER
                                            LEARNING (“IHL”); THE BOARD OF TRUSTEES
                                            OF STATE INSTITUTIONS OF HIGHER LEARNING;
                                            C.D. SMITH, JR.; SHANE HOOPER; TOM DUFF; DR.
                                            FORD DYE; ANN H. LAMAR; DR. ALFRED E.
                                            MCNAIR, JR.; CHIP MORGAN; HAL PARKER;
                                            ALAN W. PERRY; CHRISTY PICKERING; DR. DOUG
                                            ROUSE; DR. J. WALT STARR; GLENN F. BOYCE;
                                            JEFFREY S. VITTER


                                            /s/ J. Andrew Mauldin
                                            J. CAL MAYO, JR. (MB NO. 8492)
                                            PAUL B. WATKINS, JR. (MB NO. 102348)
                                            J. ANDREW MAULDIN (MB NO. 104227)
                                            ATTORNEYS FOR DEFENDANTS
     Case 3:18-cv-00138-DPJ-FKB Document 80 Filed 04/30/19 Page 2 of 2




OF COUNSEL:

MAYO MALLETTE PLLC
5 University Office Park
2094 Old Taylor Road
Post Office Box 1456
Oxford, Mississippi 38655
Tel: (662) 236-0055
Fax: (662) 236-0035
cmayo@mayomallette.com
pwatkins@mayomallette.com
dmauldin@mayomallette.com




                                     2
